                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA

LESLIE BLANKENSHIP,
                                                    Court File No. ______________________
              Plaintiff,

v.
                                                    COMPLAINT AND DEMAND FOR
3M COMPANY;                                         JURY TRIAL
AEARO TECHNOLOGIES LLC;

              Defendants.



       Plaintiff, LESLIE BLANKENSHIP, brings this Complaint against Defendants 3M

Company and Aearo Technologies LLC (“Defendants”) for injuries caused by Defendants’

design, development, testing, assembling, manufacturing, packaging, promoting,

marketing, distribution, supplying and/or selling defective respirators.

                                          PARTIES

       1.     Plaintiff is a citizen and resident of Virginia.

       2.     Defendant 3M is a corporation organized and existing under the laws of the

State of Delaware, with its principal place of business located in Maplewood, Minnesota.

3M is engaged in the business of researching, developing, designing, licensing,

manufacturing, distributing, supplying, selling, marketing and introducing into interstate

commerce, either directly or indirectly through third parties or related entities, its products,

including filtering facepiece respirators.
       3.      Defendant Aearo Technologies LLC is a foreign limited liability company

organized under the laws of Delaware with its principal place of business at 3M Center

Bldg 224-5N-40, St. Paul, Minnesota 55144.          Aearo Technologies was engaged in the

business of researching, developing, designing, licensing, manufacturing, distributing,

supplying, selling, marketing and introducing into interstate commerce, either directly or

indirectly through third parties or related entities, its products, including the single

cartridge 2090 type facepiece respirator.

                              JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332

insofar as the parties are citizens of different states and the amount in controversy in this

matter exceeds Seventy-Five Thousand Dollars ($75,000), exclusive of interest and costs.

       5.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because

Defendants 3M Company and Aearo Technologies reside in the State of Minnesota and

this judicial district. Further a substantial number of the events, actions, or omissions

giving rise to the Plaintiff’s claims occurred in this district.

                                FACTUAL ALLEGATIONS

       6.      The Defendants, directly, or through their agents, apparent agents, servants,

or employees, designed, manufactured, marketed, advertised, distributed and sold

respirators which the Plaintiff used for protection from occupational dusts including coal

dust and silica.

       7.      Plaintiff worked as a coal miner from approximately February 1994 until July

2017 the following locations and positions (the dates of employment are approximate):


                                            2
       a.     Lowe Mining (Buchanan County, VA) – February 1994 until January 1996
              – general inside work

       b.     Woodman 3 (Buchanan County, VA for 6 months and Pike County, KY for
              rest of time) – July 1996 to January 1998 – general inside work, some roof
              bolting and some miner operating

       c.     Falcon (Buchanan County, VA) – for approximately 8 months in 1998 –
              miner operator

       d.     Knox Creek Coal/Massey Energy (Tiller No. 1)(Tazewell County, VA) –
              February 1999 until December 2015 – miner operator, shuttle car operator,
              roof bolter, and section foreman

       e.     Revelation Energy (D-17) (Buchanan County, VA) – August 2016 until July
              2017 – Section foreman.

       8.     From approximately 1994 until 2011 while actively working in dust, the

Plaintiff used either a 3M filtering facepiece respirator (8710 or 8210) or a 2090 type

respirator manufactured by Cabot and then Aearo Technologies.

       9.     3M Company manufactured, marketed, and sold the 3M 8710 from 1972

until the mid-1990’s. The 8710 was the first NIOSH approved single use filtering facepiece

respirator. The 8710 was replaced by the 3M 8210 which is still sold today. 3M sold other

similar disposable filtering facepiece respirators with essentially the same design. The

8710, 8210, and other 3M filtering facepiece respirators are inferior to the products they

were designed to compete against, elastomeric respirators which had been the industry

standard for decades prior to 1972. 3M knew of many design defects in the filtering

facepiece respirators throughout their existence including, but not limited to: lack of

exhalation and inhalation valves; lack of foam face seal; lack of adjustable straps; metal

nose piece would relax after fitting; inability to perform a fit test until some after 1982;



                                         3
inability to perform a fit check/user seal check; inability to obtain a proper face seal; filter

media was defective; failure to comply with NIOSH testing standards; and other ways to

be proven through the litigation of this case.

       10.    Further, 3M made false and/or misleading statements to NIOSH regarding

3M’s testing of respirators which voided 3M’s NIOSH approval. The 8710 was unable to

pass 3M’s quality control tests and this information was never given to NIOSH which also

voided the certification of the 8710. The 8710 could not meet the breathing resistance

requirements of the federal regulations. 3M was aware of these defects and failed to correct

the defects and/or inform users of these known defects. The defects present in the filtering

facepiece respirators resulted in Plaintiff being exposed to occupational dusts including

respirable coal and silica and was the cause of his occupational lung injury. Due to the

defective nature of the 3M filtering facepiece respirators, the Plaintiff was unknowingly

exposed to harmful dust resulting in him being diagnosed with complicated coal worker’s

pneumoconiosis (CWP).

       11.    The 2090 type respirator was manufactured by Cabot from sometime in 1990

until Aearo took over the manufacturer in the mid 1990’s. Aearo continued to manufacture

and sell the respirator through at least 2011. The Cabot and Aearo 2090 type respirators

were unreasonably dangerous in the following non-exclusive manners: unknowingly

leaked; would not adequately seal to face; the two-point strap system was defective; would

not properly filter deadly dusts; filters would lose efficiency in high humidity conditions;

and other defective designs to be proven through the litigation of this case. Due to the




                                           4
defective nature of the 2090 type respirators the Plaintiff was unknowingly exposed to

harmful dust resulting in him being diagnosed with complicated CWP.

                                STATUTE OF LIMITATIONS

       12.    It is well documented that exposure to coal and silica dust can cause coal

worker’s pneumoconiosis. Plaintiff was exposed to respirable coal and silica dust at the

above described jobs. 3M’s and Aearo’s respirators failed to provide adequate and

sufficient protection to Plaintiff due to the defective design of said respirators. It is also

well documented that CWP is a latent disease that develops years after the first exposure.

There is no cure for CWP and it can be a progressive disease. Plaintiff was not informed

of changes in his lung consistent with CWP until sometime after May 2016. Plaintiff was

not aware that the respirators were a potential contributing cause to his complicated CWP

until on or after April 2018.

       13.    Statutes of Limitations are considered procedural rather than substantive.

The law of the forum where the Federal Court sits governs procedural matters, and

therefore, Minnesota’s statute of limitations would apply to this action. With this claim

being brought within four years of Plaintiff’s knowledge of his injury and within 2 years

of his knowledge of the defective nature of the respirators, Plaintiff’s claim is timely.

                       PLAINTIFF’S SPECIFIC EXPERIENCE

       14.    As a result of the defective design of the respirators, Plaintiff has suffered

and will continue to suffer severe and permanent personal injuries.

       15.    Plaintiff used the 3M and Aearo respirators throughout his coal mining career

for protection against occupational dusts including coal and silica.


                                          5
        16.    The defective design of 3M and Aearo’s respirators caused him to be

unknowingly exposed to the occupational dusts present in the coal mines.

        17.    Plaintiff now suffers and will continue to suffer from permanent damages as

a result of the defective condition of the respirators he used.

        18.    3M and Aearo concealed and continue to conceal their knowledge of the

respirators’ unreasonably dangerous risks from Plaintiff, employers, and other consumers.

        19.    3M and Aearo failed to conduct adequate and sufficient post-marketing

surveillance after they began marketing, advertising, distributing and selling the

respirators.

        20.    As a result of 3M’s and Aearo’s actions and inactions, Plaintiff was injured

due to the use of the respirators, which has caused and will continue to cause Plaintiff’s

various injuries and damages. Accordingly, Plaintiff seeks compensatory damages.

                                  CAUSES OF ACTION

                                   COUNT I
                    STRICT LIABILITY UNDER VIRGINIA LAW

        21.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully

set forth herein.

        22.    At all material times, 3M and Aearo were engaged in the business of

manufacturing, distributing, supplying, and/or marketing respirators intended to protect

users of those respirators, including Plaintiff, from silica and other hazardous respirable

dust.




                                           6
       23.     3M and Aearo respirators were used by Plaintiff in order to protect Plaintiff

from inhalation of coal, silica, and other hazardous respirable dust.

       24.     3M and Aearo respirators failed to protect Plaintiff from inhaling coal, silica,

and other hazardous respirable dust thereby directly causing or contributing to cause

Plaintiff damage in that he contracted complicated CWP through the inhalation of

respirable coal, silica, and other hazardous respirable dust.

       25.      3M and Aearo respirators were in a defective condition and unreasonably

dangerous for use in the expectable environment of use of said respirators when placed in

the stream of commerce by 3M and Aearo. Said defective and unreasonably dangerous

condition caused or was a contributing cause of the injuries and damages which are the

basis of this suit.

       26.      3M and Aearo are liable to Plaintiff because as designer, manufacturer,

distributor, and/or seller of their products in a defective, unreasonably dangerous

condition, 3M and Aearo owed Plaintiff a strict duty not to cause harm through the use of

their defective and unreasonably dangerous products.

       27.      Further, 3M and Aearo sold and placed in the stream of commerce

defective and unreasonably dangerous respirators which were not safe for their reasonably

anticipated use when 3M and Aearo:

       (a)     knew, or with the exercise of reasonable care should have known, that their
               respirators would not protect against coal, silica, and other hazardous dust,
               and, therefore, the respirators were in a defective, unreasonably dangerous
               condition;

       (b)     failed to warn and/or adequately warn Plaintiff of such dangers that were


                                           7
              posed by the 3M and Aearo defective and unreasonably dangerous
              respirators;

       (c)    knew or it was reasonably foreseeable, that the 3M and Aearo respirators
              would be used by users or consumers such as Plaintiff, in the manner in
              which the 3M and Aearo respirators were used by Plaintiff;

       (d)    failed to instruct Plaintiff in the proper use of the 3M and Aearo respirators
              to protect Plaintiff from harm, if, in truth, there was a way that the 3M and
              Aearo respirators could protect Plaintiff from such harm;

       (e)    knew, or with the exercise of reasonable care should have known, that the
              3M and Aearo respirators were designed in a manner where the respirators
              did not properly fit and could not be fitted properly to Plaintiff in the
              circumstances and under the conditions in which Plaintiff used the
              respirators;

       (f)    knew, or with the exercise of reasonable care, should have known that the
              3M and Aearo respirators were ineffective in repelling coal and silica dust
              and that when Plaintiff used the 3M and Aearo respirators in a manner
              which 3M and Aearo intended for the products to be used, Plaintiff was still
              exposed to dangerous coal and silica particles;

       (g)    knew, or with the exercise of reasonable care should have known, that the
              3M and Aearo respirators contained a filter which was not adequate to repel
              coal, silica, or other hazardous dust, or to prevent Plaintiff from breathing
              coal, silica, or other hazardous dust.


       28.    The aforestated conduct of 3M and Aearo was done with conscious

disregard for the safety of Plaintiff, Leslie Blankenship, and others, justifying an award

of punitive damages.

                                   COUNT II
                              BREACH OF WARRANTY
                               UNDER VIRGINIA LAW

       29.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully

set forth herein.



                                          8
       30.    At all material times, 3M and Aearo were merchants who sold respirators

and as such, 3M and Aearo impliedly warranted that said respirators were fit for a

particular purpose, would be safe and not unreasonably dangerous for use by the general

public, and 3M and Aearo also warranted that said respirators would be merchantable. At

all material times, 3M and Aearo expressly warranted with respect to the 8710/8210 and

R20N95 respirators used by Plaintiff during the term of his aforesaid employment, that

these respirators would provide proper filtration of coal and silica dust. 3M and Aearo

breached this express warranty because each of these respirators were dangerous and

unsafe for the users thereof in a coal, silica, and hazardous mixed dust environment,

including Plaintiff. 3M and Aearo breached the implied warranty of fitness for a particular

purpose aforesaid and of merchantability aforesaid and said breaches caused or were the

contributing causes of Plaintiff’s complicated CWP.

       31.    At all material times 3M expressly warranted with respect to the 3M

respirators used by Plaintiff during the term of his employment aforesaid, that “one size

fits all faces”, “one size fits most faces”, and that the 3M 8710 and 8210, NIOSH certified

respirators were approved to be used in coal, silica, and other hazardous dust

environments and could protect the user in those environments, and 3M Company

breached its express warranty aforesaid because the respirators were dangerous and

unsafe for the users thereof, including Plaintiff

       32.    3M and Aearo knew or should have known that their respirators would be

purchased and used in environments containing coal, silica, and other hazardous dust

particles. Further, 3M and Aearo knew or should have known that their respirators would


                                          9
be purchased and used as a means of protecting Plaintiff from inhaling coal, silica, and

other hazardous dust particles.

       33.     Plaintiff reasonably relied on 3M’s and Aearo’s judgment that the

respirators were fit for use in Plaintiff’s work environment.

       34.     The 3M and Aearo respirators were not fit for use in Plaintiff’s work

environment because the respirators failed to protect Plaintiff from inhaling silica and

other hazardous dust.

       35.     As a direct result of the 3M and Aearo respirators being unfit for use in

Plaintiff’s work environment, Plaintiff was damaged in that he suffers from complicated

CWP.

                                    COUNT III
                          NEGLIGENCE UNDER VIRGINIA LAW
                                  3M AND AEARO

       36.     Plaintiff hereby incorporates by reference all preceding paragraphs as if

fully set forth herein.

       37.     3M and Aearo knew, or in the exercise of ordinary care, should have known

of unreasonable risks of harm posed by use of their respirators.

       38.     Despite their actual or constructive knowledge that their respirators pose an

unreasonable risk of harm, 3M and Aearo:

       (a)     failed to provide adequate warning and/or instruction with regard to the
               respirators;

       (b)     failed to provide proper fitting instructions;

       (c)     either ignored the results of filtering and quality control tests performed by


                                           10
                3M, Aearo, and others, or failed to perform adequate filtering tests on said
                respirators before they were placed in the stream of commerce;

          (d)   failed to properly design their respirators;

          (e)   failed to adequately monitor and/or test or prescribe monitoring and/or tests
                for persons who handled or worked with their respirators;

          (f)   failed to accompany their respirators with adequate warnings of their
                dangerous propensities;

          (g)   knew, or with the exercise of reasonable care, should have known that 3M’s
                and Aearo’s respirators contained a filter which was not adequate to repel
                coal or silica dust or prevent Plaintiff from breathing coal or silica dust;

          (h)   failed to implement or enforce a valid quality control program to ensure that
                3M and Aearo respirators were manufactured in compliance with federal
                certification regulations;

          (i)   failed to manufacture a respirator which complied with federal certification
                regulations causing the respirator to have defects resulting in failure to a
                degree that the respirator does not provide any respiratory protection and that
                the defects reduced protection and is not detectable by the user.

          39.   The acts and/or omissions by 3M and Aearo directly caused or directly

contributed to cause Plaintiff’s complicated CWP and damages as set forth herein. 3M’s

and Aearo’s aforestated conduct was done with conscious disregard for the safety of

Plaintiff and others, justifying an award of punitive damages.

                                  COUNT IV
                       NEGLIGENCE PER SE – 3M AND AEARO

          40.   Plaintiff hereby incorporates all preceding paragraphs as if fully set forth

herein.

          41.   Plaintiff would also plead negligence per se and show that the Defendant 3M

Company violated the following provisions of federal law and federal regulations: 1) 30



                                            11
U.S.C. § 820 (f) & (h) by falsely representing that the 3M 8710 and 8210 were in

compliance with federal certification regulations when the respirator failed to comply with

these regulations, 2) 30 C.F.R. part 11, including sections 11.33, 11.40, 11.41, 11.42, 11.43,

11.140-4, 11.140-5 and 11.140-9. Plaintiff would further show that these laws and

regulations were intended to protect the class of persons working in mining and/or silica

dust producing operations and that Plaintiff is within this class of persons. Accordingly,

the Defendant 3M is liable under the doctrine of negligence per se.

          42.   Plaintiff would also plead negligence per se and show that the Defendant

Aearo violated the following provisions of federal law and federal regulations: (1) 30

U.S.C. § 820 (f) & (h) by falsely representing that the R20N95 respirator was in

compliance with federal certification regulations when the respirator failed to comply with

these regulations; and (2) 30 C.F.R. part 11, including sections 11.140-10. Plaintiff would

further show that these laws and regulations were intended to protect the class of persons

working in mining and/or silica dust producing operations and that Plaintiff is within this

class of persons. Accordingly, Aearo is liable under the doctrine of negligence per se.

                                 COUNT V
                    MISREPRESENTATION 402B – 3M COMPANY

          43.   Plaintiff hereby incorporates all preceding paragraphs as if fully set forth

herein.

          44.   The evidence will further show that 3M misrepresented to workers like

Plaintiff that the 3M 8710 and 8210 had certain performance capabilities which they did

not. 3M represented that the 8710 and 8210 could be used in work areas with coal and



                                          12
silica dust concentrations when they could not, in fact, protect workers from coal and silica.

3M represented that the 8710 and 8210 would filter out coal and silica particles, and protect

the user when, in fact, they could not. These misrepresentations were a producing cause of

the Plaintiff’s injures and damages. The Plaintiff, and/or his employer, relied upon the

representations made by the Defendant 3M in purchasing the 8710 and 8210. This reliance

caused Plaintiff to utilize the 8710 and 8210 when he would not otherwise have used these

respirators and proximately caused Plaintiff’s injuries and damages.

                                     COUNT VI
                                FRAUD – 3M COMPANY

          45.   Plaintiff hereby incorporates all preceding paragraphs as if fully set forth

herein.

          46.   The evidence will show further that from 3M knowingly made

representations that the 3M 8710 and 8210 were approved by the National Institute for

Occupational Safety and Health (“NIOSH”) and met the approval requirements pursuant

to the statutory requirements embodied in 84 CFR part 42 of Federal Regulations. The

evidence will show that despite making these representations and including such

representations on all packaging and marketing literature, the evidence will show that this

representation was untrue. The evidence will further show that the 3M 8710 and 8210 failed

to meet NIOSH certification requirements and specifications. The respirators were sold to

the public with full knowledge by 3M that the respirators could not and did not meet the

NIOSH approval regulations. Such conduct constituted false representations and

concealments with the intent to induce Plaintiff’s employer into purchasing the 3M 8710



                                          13
and 8210.

       47.    The evidence will also show that the representations set forth in the preceding

paragraphs concerned material facts, because the Plaintiff’s employers would not have

endeavored to purchase the 3M 8710 and 8210 if the Plaintiff’s employers had known that

the respirators did not meet or exceed government certification requirements. This

representation was relied upon by Plaintiff’s employers resulting in substantial injuries and

damages to Plaintiff. In this connection, Plaintiff further alleges that the Defendant 3M

purported to have and did have superior knowledge concerning the subject matter of the

transaction described above, and Plaintiff and his employers justifiably relied on

Defendant’s superior knowledge. The above foregoing action taken by 3M constitute fraud

which proximately caused Plaintiff’s injuries and damages

       48.    3M’s aforestated conduct was done with conscious disregard for the safety

of Plaintiff and others, justifying an award of punitive damages

                             COUNT VII
             EXEMPLARY/PUNITIVE DAMAGES – 3M AND AEARO

       49.    Plaintiff hereby incorporates by reference all preceding paragraphs as if fully

set forth herein.

       50.    In performing the acts described herein the Defendants, 3M Company and

Aearo acted maliciously, willfully, intentionally, recklessly and in wanton and willful

disregard of Plaintiff’s safety. Accordingly, Plaintiff is entitled to punitive and/or

exemplary damages.

       51.    The evidence will show that the 3M 8710 and 8210 were never designed nor



                                         14
capable of meeting the legal requirements for use around any operation where workers

were exposed to pneumoconiosis producing dusts. More specifically, this respirator/dust

mask was never capable of complying with the requirements of the Occupational Safety

Health Act C.F.R. 1910.134(f) & (g) because a face-piece-to-face fit was impossible to

perform on this design of respirator/dust mask. Despite the fact that this face-piece-to-face

fit check was required pursuant to the aforementioned regulation, the Defendant sold and

marketed these respirators/dust masks knowing that this respirator/dust mask could not

comply with the fit check and fit test requirements under 29 C.F.R. 1910.134(f) & (g).

Knowing that this respirator/dust mask could not comply with the OSHA regulations, the

Defendant, 3M Company, intentionally and knowingly refused to inform purchasers of

this equipment that the respirator/dust mask could not comply with 29 CF.R. 1910.134(f)

& (g). The Defendant refused to inform purchasers that the American National Standards

Institute, a national consensus organization of manufacturers and safety experts, had

declared that testing the fit of these type of respirators/dust masks to the face with a proper

face seal was “impossible” to perform. Despite the declaration from this well respected

and nationally recognized organization to which the Defendant belonged, the Defendant

continued to sell the respirator/dust mask knowing that it could not be tested for fit and it

could not comply with federal law. Furthermore, Federal regulations also required that a

fit test be periodically performed on the respirator to determine proper fit. This fit test

required that the mask be tested in a test atmosphere. However, no such suitable test agent

was available for the respirators therefore making it impossible for employers to comply

with the fit test requirement required by 29 C.F.R. §1910.134(e)(5).


                                          15
       52.    Such inability to test the fit of the disposable respirator/dust mask pursuant

to the requirements of 29 C.F.R. § 1910.134 (e)(5) made the product unreasonably

dangerous yet the Defendant continued to sell the product knowing that it created an

unreasonable danger and could not comply with the requirements of this regulation. This

failure to disclose was intentional and willful and carried out by vice principals of the

Defendant responsible for the sale and design of the respirator/dust mask because

disclosure of such information would have resulted in the inability to sell respirators/dust

masks to the public for the use which they were intended. Therefore, the Defendant

knowingly, intentionally and willfully continued to sell the respirator/dust mask in a

dangerous condition knowing that it was unreasonably dangerous and unsafe. The

Defendant continued to do so with ill will in order to continue the sale of the product and

preserve the Defendant’s market share of the product, which it otherwise would have been

unable to sell. Such conduct warrants the imposition of punitive and/or exemplary

damages pursuant to Virginia law.

       53.    The evidence will show Aearo had actual knowledge that the type of

respirators used by Plaintiff substantially leaked harmful, undetectable dust into the

breathing zone of the wearer, when used in conditions commonly found in coal mining.

Further, Aearo knew that the inhalation of such dust could cause serious, progressive lung

disease. Nevertheless, Aearo specifically marketed the respirators as being safe and

effective for use by coal miners.




                                         16
       54.     Aearo should have warned that the type of respirators worn by Plaintiff were

not appropriate for use in coal mining operations. Nothing prevented Aearo from taking

such action.

       55.     Aearo is subject to a punitive damage award because it acted with gross

fraud, malice, oppression or wanton, willful or reckless conduct towards the health and

safety of the user of their respirators, here the Plaintiff. Further, Aearo did not recall its

respirators at any time nor ever warn of the hidden defects.

       56.     The suppression of information and misrepresentations by Aearo was

motivated by their desire to obtain an unjust economic advantage, including maximizing

sales and profits from the sale of the products at the expense of the health of coal miners,

including the Plaintiff.

       57.     The aforesaid actions of Aearo constitute malicious, willful, and wanton

conduct and gross negligence and demonstrate a complete disregard and indifference to

the safety of the Plaintiff. As a result, Plaintiff seeks punitive damages against Aearo.

       WHEREFORE, Plaintiff prays for judgment against the Defendants, jointly and/or

severally, as follows:

       1.      For an award of compensatory damages in excess of Seventy-Five Thousand

Dollars ($75,000.00);

       2.      For pre-judgment and post-judgment interest on the above general and

special damages;

       3.      For all other relief that Plaintiff may be entitled to at equity or at law.

       4.      For such further and other relief that this Court deems just and equitable.


                                           17
                           DEMAND FOR JURY TRIAL

     Plaintiff demands a trial by jury on all counts and issues so triable.


Dated: January 2, 2020                   By: Rhett A. McSweeney
                                         Rhett A. McSweeney, #269542
                                         David M. Langevin, # 329563
                                         Jonathan R. Mencel, # 390056
                                         2116 Second Avenue South
                                         Minneapolis, MN 55404
                                         Telephone: (612) 746-4646
                                         Facsimile: (612) 454-2678
                                         ram@westrikeback.com
                                         dave@westrikeback.com
                                         jon@westrikeback.com

                                         Attorneys for Plaintiff

                                         Johnny Givens, MSB No. 101561
                                         GIVENS LAW FIRM, PLLC
                                         240 Trace Colony Park Dr., Ste 100
                                         Ridgeland, Mississippi 39157
                                         Telephone: (601) 300-2009
                                         Facsimile: (800) 291-0847
                                         johnny@givens-law.com

                                         Porter Malouf, P.A.
                                         Post Office Box 12768
                                         Jackson, Mississippi 39236
                                         Telephone: (601) 957-1173

                                         Pro hac vice pending




                                        18
